Title: To James Madison from George W. Erving, 7 February 1803
From: Erving, George W.
To: Madison, James


					
						No. 13.
						Sir,
						London, Februy: 7th. 1803.
					
					I have to communicate to you the very disagreeable intelligence that Messrs: Bird Savage & Bird our Bankers in this City have to-day been obliged to stop payment.  I had fortunately nearly balanced the “Spoliation” Account with them on the 31st: December, & had divided amongst the proctors the whole of the fund destined for their payment.  My Consular & Seaman Agency Account not having been yet made up for the last half year several Accounts of the Consuls at the other Ports not being received, the greater part of the fund for the relief and protection of Seamen remains in their hands;  I received however £100 from them some short time since towards the expences in that Department.  I took the liberty of suggesting in a former letter that it might be more adviseable to employ as the Bankers of the United States some Banker by profession, the nature of whose business would not expend our funds to their casualties; rather than a Mercantile house whose engagements were of a nature to involve us in risque & which was not able to make such advances as were occasionally necessary; at the same time recommending the house of Messrs: Lees & Satterthwaite & Brassey, considered as highly respectable & substantial; I have applied to these Gentlemen this Morning, who are willing to undertake our business upon the same terms on which it was conducted by Messrs: Bird; I have for the present opened “a spoliation Account” with Messrs: Lees & Comy which I shall continue ’till instructed by you, unless Mr: King should in the mean time see fit to make any other arrangements.  I have the honor to be with the most perfect respect Sir your very Obed: Servt.
					
						George W Erving
						agent
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
